Citation Nr: 1729646	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to an effective date prior to March 26, 2015 for the grant of service connection for left hip strain.  

4.  Entitlment to an initial rating in excess of 10 percent for left hip strain.  

5.  Entitlement to an initial rating in excess of 50 percent for depressive disorder not otherwise specified (NOS) with anxiety disorder NOS.  


REPRESENTATION

Appellant represented by:	J. Michael Woods , Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to April 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Winston-Salem, North Carolina which granted service connection for depressive disorder NOS with anxiety disorder NOS (also claimed as social phobias) rated 50 percent from February 28, 2011, the date of the Veteran's claim for service connection.  These matters are also before the Board from a July 2015 rating decision of the RO in Manchester, New Hampshire which granted service connection for left hip strain, rated 10 precent from March 26, 2015, the date of receipt of the Veteran's claim for service connection, and denied service connection for a right hip disorder and OSA.  Jurisdiction over this claim is currently with the RO in Winston-Salem, North Carolina.

Subsequent to the most recent adjudication of the claim for an increased rating for depressive disorder NOS with anxiety disorder NOS (November 2014 Statement of the Case (SOC)), additional evidence consisting of a May 2016 Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) from a private psychologist, R. W. Wilson, PsyD, LMHC, LPCC, and supporting medical articles was submitted with a waiver of RO initial consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for left hip strain and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have/or have had a right hip disability during the pendency of this claim.

2.  The Veteran is not shown to have/or have had OSA during the pendency of this claim.

3.  VA received a claim for service connection for a bilateral hip disorder on March 26, 2015; no earlier claim for service connection for a left hip disorder is either alleged or shown by the record.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for a OSA is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  An effective date prior to March 26, 2015, is not warranted for the award of service connection for left hip strain.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the appeals decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Factual Background, Legal criteria and Analysis 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time the claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran claims service connection for a right hip disorder and OSA.  

The Veteran's service and post service treatment records note complaints of joint pain; however, these records are silent for complaints of or treatment for a right hip disorder (although the September 2013 VA hip examination report notes complaints of bilateral hip pain; both September 2013 and June 2015 VA hip examination reports show normal findings on examination of the right hip).  Similarly, although the service and post service treatment records note her complaints of trouble sleeping, these records are silent for findings or diagnosis of OSA.  Moreover, these records do not show that the Veteran has undergone a sleep study (or that it has been recommended that she undergo such study) so as to diagnose her complaints of impaired sleep as OSA.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a right hip disability or diagnosis of OSA.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Treatment reports associated with the record do not show a diagnosis of or treatment for a right hip disorder or OSA, and the Veteran has not identified any physician who diagnosed or treats her for such disabilities.  Accordingly, there is no valid claim of service connection for a right hip disorder or OSA.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's assertions regarding disturbed sleep and general joint pain; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F 3d. 1356 (Fed. Cir. 2001).  While a layperson may be competent to observe symptoms of pain and sleep disturbance, the diagnosis and etiology of an underlying condition are complex medical questions that require medical expertise/diagnostic study.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran's right hip pain and sleep related complaints have not been attributed to any particular disability by a competent medical professional (notably, insofar as the Veteran's sleep related complaints have been reported in the context of her service-connected mental health disability, symptoms of such are considered in her psychiatric disability rating).  In the absence of proof of an associated underlying disability, there can be no valid claim for service connection based on her symptoms of right hip pain and sleep impairment.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) a diagnosis of a right hip disability or OSA.  As there is no competent evidence that she has a right hip disability or OSA, she has not presented a valid claim of service connection for such disabilities, and the appeal in these matters must be denied.  The Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the claims, the doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date

The Veteran has claimed entitlement to an effective date prior to March 26, 2015, for the grant of service connection for a left hip disorder.  The basis for her seeking an earlier effective date is unclear, as the Veteran has not set forth any contentions as to why she believes this claim should be granted.

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations apply to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA after this date, on March 26, 2015, the new regulations apply.

Prior to March 24, 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The Veteran's claim of entitlement to service connection for a bilateral hip disorder was received by VA on March 26, 2015.  She does not allege that she filed an earlier claim for a left hip disorder, and there is no document in the claims file reflecting that she filed an earlier claim.  Specifically, although the record shows that the Veteran filed earlier claims for service connection, including for lupus arthritis and psychiatric disorders, there is no formal claims form of record that mentions a left hip disorder and there is no earlier document of record on which an informal claim for a left hip disorder may be construed.  Notably, on September 2013 hip and thigh conditions examination in connection with her lupus arthritis claim, the diagnosis was "normal left hip with normal X-ray."  

Accordingly, VA is precluded from granting an effective date for the award of service connection for a left hip disability prior to March 26, 2015, because the RO has already assigned the earliest possible effective date provided by law.  As the law is dispositive in this matter, the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a right hip disorder is denied.

Service connection for OSA is denied.

The appeal seeking entitlement to an effective date prior to March 26, 2015, for the grant of service connection for a left hip disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the matters of an increased rating for the Veteran's left hip strain and the Veteran's depressive disorder NOS with anxiety disorder NOS.  

The Veteran claims an increased intial rating is warranted for her left hip disability.  The Board must consider this matter in light of the precedential opinion of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, a new examination should be obtained on remand, as well as a retrospective opinion on the measurements required by 38 C.F.R. § 4.59.

Further development is needed with respect to the claim for a higher rating for the service-connected psychiatric disorder.  VA treatment records have not been uploaded into the Veteran's file by VA since approximately July 2015, two years ago.  At that time, a medical record noted that the Veteran had not seen her therapist for a year.  Updated VA treatment records should be developed.

In addition, recent medical evidence suggests that the Veteran's mental health disorder may have worsened.  In an April 2016 statement, the Veteran's mother described the Veteran's unprovoked anger and inability to care for herself.  The Veteran's sister and mother reported in 2016 that she has shown up at events in "dirty clothes looking very disheveled" and "wears the same things over and over until they are worn out without washing them."  A May 2016 Mental Health DBQ by provider Dr. R. Wilson, marked that the Veteran's symptoms include a number of symptoms not previously found in the clinical records and VA examinations.  Accordingly, a VA examination should be developed. 

Review of the record shows that it is unclear as to when the Veteran last worked.  Specifically, on her TDIU application (VA Form 21-8940), received in October 2013, the Veteran reported having become too disabled to work in "Oct 2011" and SSA records note that she last worked on November 1, 2011; however, VA mental health treatment records include an April 12, 2012 report of MHC (mental health clinic) Medication Management and Reconciliation which notes that the Veteran was "employed contract work in security."  Thus, on remand, the Veteran should be asked to provide updated employment information, to specifically include the date of her last gainful emoployment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records developed since July 2015.

2.  Please contact the Veteran and request that she provide updated employment information, to specifically include the date of her last gainful emoployment.

3.  After the development requested in paragraph 1 is complete, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected psychiatric disability.  In particular, the examiner should address all functional limitations due to her psychiatric disability.  The examiner should consider and address as necessary the findings in the May 2016 DBQ prepared by Dr. R. Wilson.  If the Veteran fails to report for a VA examination, a medical opinion which addresses these questions should be provided.

4.  After the development requested in paragraph 1 is complete, schedule the Veteran for a VA examination to determine the current nature and severity of her left hip disability and provide a retrospective opinion as to the severity of her left hip disability over the appeal period.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The left and right hips should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since March 2015) in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing. 

A rationale for any opinions expressed should be set forth.  If unable to provide an opinion without resorting to speculation, the examiner should explain this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


